                           Case 13-15235-JDW         Doc 78    Filed 01/25/19 Entered 01/25/19 12:57:07        Desc Main
                                                               Document     Page 1 of 2




B 2100A (Form 2100A) (12/15)

                    UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF MISSISSIPPI


In re: WAYMOND NOLEN                                                             Case No. 13-15235
         SANDRA D NOLEN


                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.




Wilmington Savings Fund Society dba Christiana Trust, not individually,
but solely as Trustee for NYMT Loan Trust I                                      Citibank, N.A., as trustee for CMLTI Asset Trust
         Name of Transferee                                                                 Name of Transferor


Name and Address where notices to transferee                                     Court Claim # (if known): 13-1
should be sent:                                                                  Amount of Claim : $90,676.62
Fay Servicing, LLC                                                               Date Claim Filed : 05/16/2014
3000 Kellway Dr. Ste 150
Carrollton, TX 75006
Phone: (312)291-3781                                                             Phone : (312)291-3781
Last Four Digits of Acct #: 1955                                                 Last Four Digits of Acct #: 1955


Name and Address where transferee payments
should be sent (if different from above):
Fay Servicing, LLC
3000 Kellway Dr. Ste 150
Carrollton, TX 75006
Phone: (312)291-3781
Last Four Digits of Acct #: 1955


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By: /s/ Ashish Rawat                                                              Date : 01/25/2019
AIS Portfolio Services, LP as agent
Transferee/Transferee’s Agent
                      Case 13-15235-JDW     Doc 78   Filed 01/25/19 Entered 01/25/19 12:57:07   Desc Main
                                                     Document     Page 2 of 2




                                              UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF MISSISSIPPI
                                                     ABERDEEN DIVISION

                                                                  )
 Case WAYMOND NOLEN and SANDRA D NOLEN                            )    Case No. 13-15235
Name:                                                             )    Judge Name: Jason D. Woodard
                                                                  )
                                                                  )    Chapter: 13


                                                  CERTIFICATE OF SERVICE



PLEASE BE ADVISED that on 01/25/2019 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
Procedure 3001(e)(2)(the “Bankruptcy Rules”), Wilmington Savings Fund Society dba Christiana Trust, not
individually, but solely as Trustee for NYMT Loan Trust I filed Transfer of Claim.


The filing of this Transfer of Claim, via the Court’s Electronic Filing system, constitutes service upon the
Chapter 13 Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3001(e)(2) and all
applicable Bankruptcy Rules.

I hereby certify that on 01/25/2019 a copy of the Notice was served upon the Debtor(s) on the Notice Date,
at the address listed below, by First Class U.S. Mail, postage prepaid

 Debtor:
      WAYMOND NOLEN and SANDRA D NOLEN
      5241 JASON PATRICK RD
      HOLLY SPRINGS, MS 38635

I hereby certify that on 01/25/2019 a copy of this Notice and all attachments on the following by
Electronic Notification via CM/ECF and/or other Electronic Notification:

 Trustee:
      LOCKE D. BARKLEY
      6360 I-55 NORTH SUITE 140
      JACKSON, MS 39211

 Debtor's counsel:
      ATTORNEY AT LAW
      KAREN B. SCHNELLER
      P.O. BOX 417
      HOLLY SPRINGS, MS 38635

 All Parties in Interest
 All Parties requesting Notice

                                                 By: /s/ Ashish Rawat
                                                     Ashish Rawat, AIS Portfolio Services, LP as agent
                                                     Transferee/Transferee’s Agent
